Case: 15-20667      Document: 00513700393         Page: 1    Date Filed: 09/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit


                                    No. 15-20667                           FILED
                                  Summary Calendar                September 30, 2016
                                                                      Lyle W. Cayce
                                                                           Clerk
KENNETH MACKENZIE,

              Plaintiff - Appellant

v.

PRIME MINISTER MUAMMAR AL-GADDAFI; PERSONAL
REPRESENTATIVE OF THE ESTATE OF PRIME MINISTER MUAMMAR
AL-GADDAFI OF LIBYA; MONEY AND ESTATE OF LIBYA TERRORIST;
LIBYA TERRORIST ESTATE OF PRIME MINISTER MUAMMAR AL-
GADDAFI; CITY OF HOUSTON POLICE DEPARTMENT; UNITED
STATES DEPARTMENT OF JUSTICE AND STATE; ELANA KAGAN,
former U.S. Soliciter General; TONY BLAIR, British Prime Minister, U.K.;
U.S. AMBASSADORS; BRITAIN AMBASSADOR; FRENCH AMBASSADOR;
IRAN AMBASSADOR,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-3326


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20667    Document: 00513700393     Page: 2   Date Filed: 09/30/2016



                                 No. 15-20667


      Plaintiff-Appellant Kenneth MacKenzie, proceeding in forma pauperis,
appeals the district court’s sua sponte dismissal of his complaint against Prime
Minister Muammar al-Gaddafi et al. with prejudice under 28 U.S.C. §
1915(e)(2)(B) because the district court found it frivolous. We agree.
Accordingly, the district court’s judgment dismissing this action with prejudice
is AFFIRMED.




                                       2